Citation Nr: 9927331	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
recurring fibromatosis of the left plantar fascia with 
multiple post-operative residuals and pes planus of the left 
foot with tender callus formation and marked hammer toe 
deformity, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1962 to 
December 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

By statement dated August 1999, the veteran clarified that he 
wished to withdraw a request for a hearing before a member of 
the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's left foot disability is currently rated as 20 
percent disabling under Diagnostic Code 5276, for other foot 
injuries.  He contends, in essence, that his disability is 
more severely disabling than currently evaluated.  Although 
the veteran was afforded a VA examination in August 1997, the 
severity of the veteran's left foot disability is still not 
clear for rating purposes.  

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Following the gathering 
of all current treatment records, the veteran should be 
afforded another VA examination that accurately describes the 
nature and severity of his left foot disability. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (regulations 
pertaining to functional loss of the joints due to such 
factors as pain, weakened movement, excess fatigability, and 
incoordination).  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to such factors discussed in 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45.  

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

Accordingly, when the veteran's claim is remanded, the 
examiner should make applicable findings regarding the degree 
of additional range of motion loss of the left foot due to 
pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups, pursuant to 
DeLuca.  

Inasmuch as the veteran's disability can also be rated under 
Diagnostic Code 5276 for acquired flatfoot, the examiner 
should also answer questions regarding the veteran's pes 
planus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left foot 
disability that have not already been 
associated with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left foot disability, to 
include pes planus.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left foot.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have limitation 
of motion in any joints of his foot, 
and if he does, what is the 
measurement in degrees of such 
limitation of motion, and how does 
it relate to normal range of motion?

b.  Does the veteran's left foot 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

c.  Does pain significantly limit 
functional ability during flare-ups 
or when the left foot is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

d.  Is there pronation or abduction 
or any other type of marked 
deformity of the veteran's left 
foot?

e.  Does the veteran have pain on 
manipulation and use of his left 
foot?

f.  Is there swelling on use of the 
veteran's left foot?

g.  Does the veteran have 
characteristic callosities of his 
left foot?

h.  Does the veteran have marked 
pronation of his left foot?

i.  Does the veteran have extreme 
tenderness of the plantar surface of 
his left foot?

j.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation of his left foot?

k.  Does the veteran use orthopedic 
shoes or appliances for his pes 
planus, and, if he does, is his 
planus improved by such use?

l.  Does the veteran have hammer 
toes of his left foot, and if so, 
how many does he have?

m.  Please provide a statement 
regarding the overall degree of the 
veteran's left foot disability, to 
include his pes planus.  

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of an increased rating 
for recurring fibromatosis of the left 
plantar fascia with multiple post-
operative residuals and pes planus of the 
left foot with tender callus formation 
and marked hammer toe deformity, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown.  The RO 
should rate the veteran under all 
applicable rating codes, to include the 
rating code for flatfoot.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





